AIRCRAFT LOAN AGREEMENT

 

Borrower:

NXT Aero USA Inc.

Lender:

Aviation Finance Group, LLC

 

3557 S. Valley View Boulevard

 

4355 Emerald St.

 

Las Vegas, NV 89103

 

Suite 200

 

 

 

Boise, ID 83706

THIS AIRCRAFT LOAN AGREEMENT dated November 6, 2000, is made and executed
between NXT Aero USA Inc. ("Borrower") and Aviation Finance Group, LLC
("Lender") on the following terms and conditions. Borrower has received prior
commercial loans from Lender or has applied to Lender for a commercial loan or
loans or other financial accommodations, including those which may be described
on any exhibit or schedule attached to this Agreement ("Loan"). Borrower
understands and agrees that: (A) in granting, renewing, or extending any Loan,
Lender is relying upon Borrower's representations, warranties, and agreements as
set forth in this Agreement, and (B) all such Loans shall be and remain subject
to the terms and conditions of this Agreement.

TERM.

This Agreement shall be effective as of November 6, 2000, and shall continue in
full force and effect until such time as all of Borrower's Loans in favor of
Lender have been paid in full, in principal, interest, costs, expenses,
attorneys' fees, and other fees and charges, or until such time as the parties
may agree in writing to terminate this Agreement.



CONDITIONS PRECEDENT TO EACH ADVANCE.

Lender's obligation to make the initial Advance and each subsequent Advance
under this Agreement shall be subject to the fulfillment to Lender's
satisfaction of all of the conditions set forth in this Agreement and in the
Related Documents.



Loan Documents.

Borrower shall provide to Lender the following documents for the Loan: (1) the
Note; (2) Security Agreements granting to Lender security interests in the
Collateral; (3) financing statements perfecting Lender's Security Interests; (4)
evidence of insurance as required below; (5) together with all such Related
Documents as Lender may require for the Loan; all in form and substance
satisfactory to Lender and Lender's counsel.



Borrower's Authorization.

Borrower shall have provided in form and substance satisfactory to Lender
properly certified resolutions, duly authorizing the execution and delivery of
this Agreement, the Note and the Related Documents. In addition, Borrower shall
have provided such other resolutions, authorizations, documents and instruments
as Lender or its counsel, may require.



Payment of Fees and Expenses.

Borrower shall have paid to Lender all fees, charges, and other expenses which
are then due and payable as specified in this Agreement or any Related Document.



Representations and Warranties.

The representations and warranties set forth in this Agreement, in the Related
Documents, and in any document or certificate delivered to Lender under this
Agreement are true and correct.



No Event of Default.

There shall not exist at the time of any Advance a condition which would
constitute an Event of Default under this Agreement or under any Related
Document.



REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Lender, as of the date of this Agreement, as
of the date of each disbursement of loan proceeds, as of the date of any
renewal, extension or modification of any Loan, and at all times any
Indebtedness exists:



Organization.

Borrower is a corporation which is, and at all times shall be, duly organized,
validly existing, and in good standing under and by virtue of the laws of the
State of Nevada. Borrower is duly authorized to transact business in all other
states in which Borrower is doing business, having obtained all necessary
filings, governmental licenses and approvals for each state in which Borrower is
doing business. Specifically, Borrower is, and at all times shall be, duly
qualified as a foreign corporation in all states in which the failure to so
qualify would have a material adverse effect on its business or financial
condition. Borrower has the full power and authority to own its properties and
to transact the business in which it is presently engaged or presently proposes
to engage. Borrower maintains an office at 3557 S. Valley View Boulevard, Las
Vegas, NV 89103. Unless Borrower has designated otherwise in writing, the
principal office is the office at which Borrower keeps its books and records
including its records concerning the Collateral. Borrower will notify Lender of
any change in the location of Borrower's principal office. Borrower shall do all
things necessary to preserve and to keep in full force and effect its existence,
rights and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to Borrower and Borrower's business activities.



Assumed Business Names.

Borrower has filed or recorded all documents or filings required by law relating
to all assumed business names used by Borrower. Excluding the name of Borrower,
the following is a complete list of all assumed business names under which
Borrower does business: None.



Authorization.

Borrower's execution, delivery, and performance of this Agreement and all the
Related Documents have been duly authorized by all necessary action by Borrower
and do not conflict with, result in a violation of, or constitute a default
under (1) any provision of Borrower's articles of organization or membership
agreements, or any agreement or other instrument binding upon Borrower or (2)
any law, governmental regulation, court decree, or order applicable to Borrower
or to Borrower's properties.



Legal Effect.

This Agreement constitutes, and any instrument or agreement Borrower is required
to give under this Agreement when delivered will constitute, legal, valid, and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms.



Litigation and Claims.

No litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) against Borrower is pending or threatened,
and no other event has occurred which may materially adversely affect Borrower's
financial condition or properties, other than litigation, claims, or other
events, if any, that have been disclosed to and acknowledged by Lender in
writing.



Taxes.

To the best of Borrower's knowledge, all of Borrower's tax returns and reports
that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.



Information.

All information heretofore or contemporaneously herewith furnished by Borrower
to Lender for the purposes of or in connection with this Agreement or any
transaction contemplated hereby is, and all information hereafter furnished by
or on behalf of Borrower to Lender will be, true and accurate in every material
respect on the date as of which such information is dated or certified; and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading.



Lien Priority.

Unless otherwise previously disclosed to Lender in writing, Borrower has not
entered into or granted any Security Agreements, or permitted the filing or
attachment of any Security Interests on or affecting any of the Collateral
directly or indirectly securing repayment of Borrower's Loan and Note, that
would be prior or that may in any way be superior to Lender's Security Interests
and rights in and to such Collateral.



Binding Effect.

This Agreement, the Note, all Security Agreements (if any), and all Related
Documents are binding upon the signers thereof, as well as upon their
successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.



AFFIRMATIVE COVENANTS.

Borrower covenants and agrees with Lender that, so long as this Agreement
remains in effect, Borrower will:



Notices of Claims and Litigation.

Promptly inform Lender in writing of (1) all material adverse changes in
Borrower's financial condition, and (2) all existing and all threatened
litigation, claims, investigations, administrative proceedings or similar
actions affecting Borrower or any Guarantor which could materially affect the
financial condition of Borrower or the financial condition of any Guarantor.



Financial Records.

Maintain its books and records in accordance with GAAP, applied on a consistent
basis, and permit Lender to examine and audit Borrower's books and records at
all reasonable times.



Financial Statements.

Furnish Lender with such financial statements and other related information at
such frequencies and in such detail as Lender may reasonably request.



Additional Information.

Furnish such additional information and statements, as Lender may request from
time to time.



Other Agreements.

Comply with all terms and conditions of all other agreements, whether now or
hereafter existing, between Borrower and Lender and notify Lender immediately in
writing of any default in connection with any other such agreements.



Loan Proceeds.

Use all Loan proceeds solely for Borrower's business operations, unless
specifically consented to the contrary by Lender in writing.



Performance.

Perform and comply, in a timely manner, with all terms, conditions, and
provisions set forth in this Agreement, in the Related Documents, and in all
other instruments and agreements between Borrower and Lender. Borrower shall
notify Lender immediately in writing of any default in connection with any
agreement.



Inspection.

Permit employees or agents of Lender at any reasonable time to inspect any and
all Collateral for the Loan or Loans and to examine or audit Borrower's books,
accounts, and records and to make copies and memoranda of Borrower's books,
accounts, and records. If Borrower now or at any time hereafter maintains any
records (including without limitation computer generated records and computer
software programs for the generation of such records) in the possession of a
third party, Borrower, upon request of Lender, shall notify such party to permit
Lender free access to such records at all reasonable times and to provide Lender
with copies of any records it may request, all at Borrower's expense.



Compliance Certificates.

Unless waived in writing by Lender, provide Lender within sixty (60) days after
the end of each calender year, with a certificate executed by Borrower's chief
financial officer and pilot, or other officer or person acceptable to Lender,
certifying that or providing (a) the representations and warranties set forth in
this Agreement are true and correct as of the date of the certificate; (b) as of
the date of the certificate, no Event of Default exists under this Agreement;
(c) the Borrower has maintained and kept the Collateral in good order and repair
and in airworthy condition in accordance with the requirements of each of the
manufacturers' manuals and mandatory service bulletins and each of the
manufacturers' non-mandatory service bulletins which relate to airworthiness;
(d) the Borrower has performed, on all parts of the Collateral, all applicable
mandatory Airworthiness Directives, Federal Aviation Regulations, and Special
Federal Regulations; (e) the total number of hours and landings on the airframe;
(f) the total number of hours on the Engines since their last major overhaul or
core; (g) verification that the Engines are enrolled in an Engine Maintenance
Program if they were enrolled in an Engine Maintenance Program at the time of
loan application; (h) the Engine serial numbers; and (i) contact information
(name and phone number) for the maintenance facility that performed the last
Annual Inspection or Phase Inspection.



Engine Maintenance Programs.

If the Engines are enrolled in an "Engine Maintenance Program" at the time of
loan application, Borrower represents, warrants, and covenants that the Engines
will continue to be enrolled in the Engine Maintenance Program for the term of
the loan. Engine Maintenance Program means the engine maintenance program
provided by or similar to, but not limited to, any of the following:
AlliedSignal's MSP, Allison's Power by the Hour, CFE Corp.'s CSP, Jet Support
Services Inc.'s JSSI, Pratt & Whitney's ESP, and Williams/Rolls' PBH.



Environmental Compliance and Reports.

Borrower shall furnish to Lender promptly and in any event within thirty (30)
days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.



Additional Assurances.

Make, execute and deliver to Lender such promissory notes, mortgages, deeds of
trust, security agreements, assignments, financing statements, instruments,
documents and other agreements as Lender or its attorneys may reasonably request
to evidence and secure the Loans and to perfect all Security Interests.



NEGATIVE COVENANTS.

Borrower covenants and agrees with Lender that while this Agreement is in
effect, Borrower shall not, without the prior written consent of Lender:



Indebtedness, Transfers and Liens.

Sell, transfer, mortgage, assign, pledge, lease, grant a security interest in,
or encumber any of the Collateral. Borrower further agrees not to create or
grant to any person, except Lender, any lien, security interest, encumbrance,
cloud on title, mortgage, pledge or similar interest in any of the Collateral,
even in the ordinary course of Borrower's business. Borrower further agrees not
to sell, convey, grant, lease, give, contribute, assign, or otherwise transfer
any of the Collateral.



DEFAULT.

Each of the following shall constitute an Event of Default under this Agreement:



Payment Default.

Borrower fails to make any payment when due under the Loan.



Other Defaults.

Borrower fails to comply with or to perform any other term, obligation, covenant
or condition contained in this Agreement or in any of the Related Documents or
to comply with or to perform any term, obligation, covenant or condition
contained in any other agreement between Lender and Borrower.



False Statements.

Any warranty, representation or statement made or furnished to Lender by
Borrower or on Borrower's behalf under this Agreement, the Note, or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.



Insolvency.

The dissolution or termination of Borrower's existence as a going business, the
insolvency of Borrower, the appointment of a receiver for any part of Borrower's
property, any assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.



Defective Collateralization.

This Agreement or any of the Related Documents ceases to be in full force and
effect (including failure of any collateral document to create a valid and
perfected security interest or lien) at any time and for any reason.



Creditor or Forfeiture Proceedings.

Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower or by any governmental agency against the Collateral or any other
collateral securing the Loan. This includes a garnishment of any of Borrower's
accounts, including deposit accounts, with Lender. However, this Event of
Default shall not apply if there is a good faith dispute by Borrower as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Borrower gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.



Events Affecting Guarantor.

Any of the preceding events occurs with respect to any Guarantor of any of the
Indebtedness or any Guarantor dies or becomes incompetent, or revokes or
disputes the validity of, or liability under, any Guaranty of the Indebtedness.
In the event of a death, Lender, at its option, may, but shall not be required
to, permit the Guarantor's estate to assume unconditionally the obligations
arising under the guaranty in a manner satisfactory to Lender, and, in doing so,
cure any Event of Default.



Change in Ownership.

If the Borrower is an entity (including without limitation, a partnership, a
limited partnership, a limited liability company, or a corporation), any change
in ownership of twenty-five percent (25%) or more of Borrower.



Adverse Change.

A material adverse change occurs in Borrower's financial condition, or Lender
believes the prospect of payment or performance of the Loan is impaired.



Right to Cure.

If any default, other than a default on Indebtedness, is curable and if Borrower
or Grantor, as the case may be, has not been given a notice of a similar default
within the preceding twelve (12) months, it may be cured (and no Event of
Default will have occurred) if Borrower or Grantor, as the case may be, after
receiving written notice from Lender demanding cure of such default: (1) cure
the default within fifteen (15) days; or (2) if the cure requires more than
fifteen (15) days, immediately initiate steps which Lender deems in Lender's
sole discretion to be sufficient to cure the default and thereafter continue and
complete all reasonable and necessary steps sufficient to produce compliance as
soon as reasonably practical.



EFFECT OF AN EVENT OF DEFAULT.

If any Event of Default shall occur, except where otherwise provided in this
Agreement or the Related Documents, all commitments and obligations of Lender
under this Agreement or the Related Documents or any other agreement immediately
will terminate (including any obligation to make further Loan Advances or
disbursements), and, at Lender's option, all Indebtedness immediately will
become due and payable, all without notice of any kind to Borrower, except that
in the case of an Event of Default of the type described in the "Insolvency"
subsection above, such acceleration shall be automatic and not optional. In
addition, Borrower shall have all the rights and remedies provided in the
Related Documents or available at law, in equity, or otherwise. Except as may be
prohibited by applicable law, all of Lender's rights and remedies shall be
cumulative and may be exercised singularly or concurrently. Election by Lender
to pursue any remedy shall not exclude pursuit of any other remedy, and an
election to make expenditures or to take action to perform an obligation of
Borrower or of any Grantor shall not affect Lender's right to declare a default
and to exercise its rights and remedies.



LOAN ASSUMPTION.

This loan is fully assumable by a qualified buyer provided that the buyer meets
Lender's then standard underwriting policies. The Borrower or the buyer assuming
this loan must pay an assumption fee equal to 0.75% of the unpaid principal
balance plus any and all third-party



expenses incurred in connection with the assumption.

PREPAYMENT.

Except for clause (a) below, there will be no prepayment penalty if the loan is
prepaid after the fifth anniversary of the loan closing (the "Closing Date").
Lender will refund the prepayment penalty as set forth in the following clause
(b) six (6) months after the prepayment date unless: (i) Loan is refinanced by
another financial institution; (ii) Borrower or Affiliate finances a replacement
aircraft with another financial institution; or (iii) Borrower pays off the Loan
with cash and Lender discovers that the Collateral is encumbered by another
financial institution. Upon prepayment of this Note, Lender is entitled to the
following prepayment penalty: (a) interest on the outstanding loan balance from
the date of prepayment to the end of the current month plus (b) (1) if
prepayment is made after the Closing Date and on or prior to the first year
anniversary of the Closing Date,5.0% of the unpaid principal balance; (2) if
prepayment is made after the first year and on or prior to the second year
anniversary of the Closing Date, 4.0% of the unpaid principal balance; (3) if
prepayment is made after the second year and on or prior to the third year
anniversary of the Closing Date,3.0% of the unpaid principal balance; (4) if
prepayment is made after the third year and on or prior to the fourth year
anniversary of the Closing Date,2.0% of the unpaid principal balance; (5) if
prepayment is made after the fourth year and on or prior to the fifth year
anniversary of the Closing Date, 1.0% of the unpaid principal balance.



LATE FEE.

If a payment is one (1) day or more late, Borrower will be charged $750.
Provided, however, Borrower will not be charged a late fee if the payment is
late due to an error on the part of Lender's or Borrower's financial
institution.



MISCELLANEOUS PROVISIONS.

The following miscellaneous provisions are a part of this Agreement:



Amendments.

This Agreement, together with any Related Documents, constitutes the entire
understanding and agreement of the parties as to the matters set forth in this
Agreement. No alteration of or amendment to this Agreement shall be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment.



Attorneys' Fees; Expenses.

Borrower agrees to pay upon demand all of Lender's costs and expenses, including
Lender's reasonable attorneys' fees and Lender's legal expenses, incurred in
connection with the enforcement of this Agreement. Lender may hire or pay
someone else to help enforce this Agreement, and Borrower shall pay the costs
and expenses of such enforcement. Costs and expenses include Lender's reasonable
attorneys' fees and legal expenses whether or not there is a lawsuit, including
reasonable attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.



Caption Headings.

Caption headings in this Agreement are for convenience purposes only and are not
to be used to interpret or define the provisions of this Agreement.



Consent to Loan Participation.

Borrower agrees and consents to Lender's sale or transfer, whether now or later,
of one or more participation interests in the Loan to one or more purchasers,
whether related or unrelated to Lender. Lender may provide, without any
limitation whatsoever, to any one or more purchasers, or potential purchasers,
any information or knowledge Lender may have about Borrower or about any other
matter relating to the Loan, and Borrower hereby waives any rights to privacy
Borrower may have with respect to such matters. Borrower additionally waives any
and all notices of sale of participation interests, as well as all notices of
any repurchase of such participation interests. Borrower also agrees that the
purchasers of any such participation interests will be considered as the
absolute owners of such interests in the Loan and will have all the rights
granted under the participation agreement or agreements governing the sale of
such participation interests. Borrower further waives all rights of offset or
counterclaim that it may have now or later against Lender or against any
purchaser of such a participation interest and unconditionally agrees that
either Lender or such purchaser may enforce Borrower's obligation under the Loan
irrespective of the failure or insolvency of any holder of any interest in the
Loan. Borrower further agrees that the purchaser of any such participation
interests may enforce its interests irrespective of any personal claims or
defenses that Borrower may have against Lender.



Governing Law. This Agreement has been delivered to Lender and accepted by
Lender in the State of Idaho. If there is a lawsuit, Borrower agrees upon
Lender's request to submit to the jurisdiction of the courts of Ada County,
State of Idaho. This Agreement will be governed by and construed and enforced in
accordance with the laws of the State of Idaho.

No Waiver by Lender.

Lender shall not be deemed to have waived any rights under this Agreement unless
such waiver is given in writing and signed by Lender. No delay or omission on
the part of Lender in exercising any right shall operate as a waiver of such
right or any other right. A waiver by Lender of a provision of this Agreement
shall not prejudice or constitute a waiver of Lender's right otherwise to demand
strict compliance with that provision or any other provision of this Agreement.
No prior waiver by Lender, nor any course of dealing between Lender and
Borrower, or between Lender and any Grantor, shall constitute a waiver of any of
Lender's rights or of any of Borrower's or any Grantor's, obligations as to any
future transactions. Whenever the consent of Lender is required under this
Agreement, the granting of such consent by Lender in any instance shall not
constitute continuing consent to subsequent instances where such consent is
required and in all cases such consent may be granted or withheld in the sole
discretion of Lender.



Notices.

Any notice required to be given under this Agreement shall be given in writing,
and shall be effective when actually delivered, when actually received by
telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class certified or registered mail postage prepaid,
directed to the addresses shown near the beginning of this Agreement. Any party
may change its address for notices under this Agreement by giving formal written
notice to the other parties, specifying that the purpose of the notice is to
change the party's address. For notice purposes, Borrower agrees to keep Lender
informed at all times of Borrower's current address. Unless otherwise provided
or required by law, if there is more than one Borrower, any notice given by
Lender to any Borrower is deemed to be notice given to all Borrowers.



Severability.

If a court of competent jurisdiction finds any provision of this Agreement to be
illegal, invalid, or unenforceable as to any circumstance, that finding shall
not make the offending provision illegal, invalid, or unenforceable as to any
other circumstance. If feasible, the offending provision shall be considered
modified so that it becomes legal, valid and enforceable. If the offending
provision cannot be so modified,



it shall be considered deleted from this Agreement. Unless otherwise required by
law, the illegality, invalidity, or unenforceability of any provision of this
Agreement shall not affect the legality, validity or enforceability of any other
provision of this Agreement.

Subsidiaries and Affiliates of Borrower.

To the extent the context of any provisions of this Agreement makes it
appropriate, including without limitation any representation, warranty or
covenant, the word "Borrower" as used in this Agreement shall include all of
Borrower's subsidiaries and affiliates. Notwithstanding the foregoing however,
under no circumstances shall this Agreement be construed to require Lender to
make any Loan or other financial accommodation to any of Borrower's subsidiaries
or affiliates.



Successors and Assigns.

All covenants and agreements contained by or on behalf of Borrower shall bind
Borrower's successors and assigns and shall inure to the benefit of Lender, its
successors and assigns. Borrower shall not, however, have the right to assign
Borrower's rights under this Agreement or any interest therein, without the
prior written consent of Lender.



Survival of Representations and Warranties.

Borrower understands and agrees that in making the Loan, Lender is relying on
all representations, warranties, and covenants made by Borrower in this
Agreement or in any certificate or other instrument delivered by Borrower to
Lender under this Agreement or the Related Documents. Borrower further agrees
that regardless of any investigation made by Lender, all such representations,
warranties and covenants will survive the making of the Loan and delivery to
Lender of the Related Documents, shall be continuing in nature, and shall remain
in full force and effect until such time as Borrower's Indebtedness shall be
paid in full, or until this Agreement shall be terminated in the manner provided
above, whichever is the last to occur.



Time is of the Essence.

Time is of the essence in the performance of this Agreement.



Waive Jury.

All parties to this Agreement hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by any party against any other
party.



DEFINITIONS.

The following capitalized words and terms shall have the following meanings when
used in this Agreement. Unless specifically stated to the contrary, all
references to dollar amounts shall mean amounts in lawful money of the United
States of America. Words and terms used in the singular shall include the
plural, and the plural shall include the singular, as the context may require.
Words and terms not otherwise defined in this Agreement shall have the meanings
attributed to such terms in the Uniform Commercial Code. Accounting words and
terms not otherwise defined in this Agreement shall have the meanings assigned
to them in accordance with generally accepted accounting principles as in effect
on the date of this Agreement:



Advance.

The word "Advance" means a disbursement of Loan funds made, or to be made, to
Borrower or on Borrower's behalf on a line of credit or multiple advance basis
under the terms and conditions of this Agreement.



Agreement.

The word "Agreement" means this Aircraft Loan Agreement, as this Aircraft Loan
Agreement may be amended or modified from time to time, together with all
exhibits and schedules attached to this Aircraft Loan Agreement from time to
time.



Borrower.

The word "Borrower" means NXT Aero USA Inc., and all other persons and entities
signing the Note in whatever capacity.



Collateral.

The word "Collateral" means all property and assets granted as collateral
security for a Loan, whether real or personal property, whether granted directly
or indirectly, whether granted now or in the future, and whether granted in the
form of a security interest, mortgage, collateral mortgage, deed of trust,
assignment, pledge, chattel mortgage, crop pledge, chattel mortgage, collateral
chattel mortgage, chattel trust, factor's lien, equipment trust, conditional
sale, trust receipt, lien, charge, lien or title retention contract, lease or
consignment intended as a security device, or any other security or lien
interest whatsoever, whether created by law, contract, or otherwise.



Environmental Laws.

The words "Environmental Laws" mean any and all state, federal and local
statutes, regulations and ordinances relating to the protection of human health
or the environment, including without limitation the Comprehensive Environmental
Response, Compensation, and



Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"),
the Superfund Amendments and Reauthorization Act of 1986, Pub. L. No. 99-499
("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et
seq., or other applicable state or federal laws, rules, or regulations adopted
pursuant thereto.

Event of Default.

The words "Event of Default" mean any of the Events of Default set forth in this
Agreement in the section titled "Default".



GAAP.

The word "GAAP" means generally accepted accounting principles.



Grantor.

The word "Grantor" means each and all of the persons or entities granting a
Security Interest in any Collateral for the Loan, including without limitation
all Borrowers granting such a Security Interest.



Guarantor.

The word "Guarantor" means any guarantor, surety, or accommodation party of any
or all of the Loan.



Guaranty.

The word "Guaranty" means the guaranty from Guarantor to Lender, including
without limitation a guaranty of all or part of the Note.



Indebtedness.

The word "Indebtedness" means the indebtedness evidenced by the Note or Related
Documents, including all principal and interest together with all other
indebtedness and costs and expenses for which Borrower is responsible under this
Agreement or under any of the Related Documents.



Lender.

The word "Lender" means Aviation Finance Group, LLC, its successors and assigns.



Loan.

The word "Loan" means any and all loans and financial accommodations from Lender
to Borrower whether now or hereafter existing, and however evidenced, including
without limitation those loans and financial accommodations described herein or
described on any exhibit or



schedule attached to this Agreement from time to time.

Note.

The word "Note" means the Note executed by Borrower in the principal amount of
$1,600,000.00 dated November 6, 2000, together with all renewals of, extensions
of, modifications of, refinancings of, consolidations of, and substitutions for
the note or credit agreement.



Permitted Liens.

The words "Permitted Liens" mean (1) liens and security interests securing
Indebtedness owed by Borrower to Lender; (2) liens for taxes, assessments, or
similar charges either not yet due or being contested in good faith; (3) liens
of materialmen, mechanics, warehousemen, or carriers, or other like liens
arising in the ordinary course of business and securing obligations which are
not yet delinquent; (4) liens and security interests which, as of the date of
this Agreement, have been disclosed to and approved by the Lender in writing.



Related Documents.

The words "Related Documents" mean all promissory notes, credit agreements, loan
agreements, environmental agreements, guaranties, security agreements,
mortgages, deeds of trust, security deeds, collateral mortgages, and all other
instruments, agreements and documents, whether now or hereafter existing,
executed in connection with the Loan.



Security Agreement.

The words "Security Agreement" mean and include without limitation any
agreements, promises, covenants, arrangements, understandings or other
agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.



Security Interest.

The words "Security Interest" mean, without limitation, any and all types of
collateral security, present and future, whether in the form of a lien, charge,
encumbrance, mortgage, deed of trust, security deed, assignment, pledge, crop
pledge, chattel mortgage, collateral chattel mortgage, chattel trust, factor's
lien, equipment trust, conditional sale, trust receipt, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever whether created by law, contract, or
otherwise.



BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AIRCRAFT LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS AIRCRAFT LOAN AGREEMENT IS
DATED NOVEMBER 6, 2000.

BORROWER:

NXT AERO USA INC.

By: ___/s/ James R. Ehrets________________________________ By: ___/s/ John M.
Woodbury, Jr._________________________

James R. Ehrets, President of NXT Aero USA Inc.                        John M.
Woodbury, Jr., Secretary of NXT Aero USA Inc.

LENDER:

AVIATION FINANCE GROUP, LLC

X__________________________________________________

Authorized Signer